DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

7.    (Currently Amended)    The carbonate reservoir filtration-loss self-reducing acid
fracturing method according to claim 1, wherein the gel agent is one or more of polyacrylamide and derivatives thereof, or cellulose and derivatives thereof; the polyacrylamide and derivatives thereof are anionic polyacrylamide, cationic  polyacrylamide, nonionic polyacrylamide,
sulfomethylated polyacrylamide, aminomethylated polyacrylamide, partially hydrolyzed polyacrylamide or methylene polyacrylamide; and the cellulose and derivatives thereof are carboxymethyl cellulose sodium salt, hydroxyethyl cellulose, hydroxypropyl cellulose or carboxymethyl hydroxyethyl cellulose.

8.    (Currently Amended) The carbonate reservoir filtration-loss self-reducing acid
fracturing method according to claim 1, wherein the VES is erucamidopropyl hydroxysultaine, erucamide betaine, cocamidopropyl betaine, octadecyl trimethyl ammonium chloride, octadecyl dimethyl betaine, or mixtures thereof.

10.    (Currently Amended) The carbonate reservoir filtration-loss self-reducing acid fracturing method according to claim 1, wherein the corrosion inhibitor is methylalkynol, methylpentynol, diethylenetriamine, butynylethanol, hexamethylenetetramine, oleic acid, oleic imidazoline, or mixtures thereof.

11.    (Currently Amended) The carbonate reservoir filtration-loss self-reducing acid fracturing method according to claim 1, wherein the iron ion stabilizer is ethylenediaminetetraacetic acid, citric acid, nitrilotriacetic acid, L-glutamic acid, isoascorbic acid, or mixtures thereof.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/26/2021